The chan cellor decided that where a party agrees with his solicitor or attorney to perform the duty of counsel also, upon the hearing or trial of the cause, or upon the argument of motions or petitions, the latter, in his character of counsel, may stipulate for a reasonable reward for his services as such counsel; and is not limited to the counsel fees specified in the fee bill, and which are allowed as between party and party. But that he is not permitted, either as attorney or solicitor, or as counsel, to contract with his client, previous to the termination of the suit, for a part of the demand or subject matter of the litigation, as a compensation for his services.
And that an agreement by which the solicitor is to receive, during the pendency of the suit, the rents and profits of the land in controversy, which rents and profits form a substantial part of the litigation, is void, as being contrary to public policy.
Order appealed from affirmed with costs ; and proceedings remitted.